The plaintiff in error, hereinafter called defendant, was convicted in the county court of McCurtain county on a charge of having possession of a still and was sentenced to pay a fine of $500 and to serve 6 months in the county jail.
The only contention made is that the evidence is insufficient to sustain the verdict. There is very little conflict in the evidence. It is in substance as follows: At the time charged, the sheriff, with two deputies, about 11 o'clock at night went to some broken mountainous country about three or four miles north of Hochatown, and in a gulch found a still consisting of a steam cooker, tank, furnace, boilers, and some bran and meal. They waited there the remainder of the night, and in the early morning Albert Batson, a son of defendant, and Clarence Burke, each about 21 years of age, came to the still, and proceeded to connect it. Soon after defendant drove up with a wagon about ten yards from the still, being apparently about as near as he could drive on account of the broken condition of the ground, and proceeded to unload ten 100-pound sacks of sugar, some quilts, cooking utensils, an *Page 284 
axe, a supply of groceries, and possibly some other stuff. After unloading the supplies, defendant drove away. The officers thereupon arrested Burke and young Batson, and one of the officers followed, and arrested defendant. Defendant did not testify. Young Batson pleaded guilty, and assumed full ownership of the still. The circumstances clearly indicate that defendant was either the owner of the still or a joint owner with his son and engaged in its operation. The evidence amply sustains the judgment.
The case is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur.